       Case 1:20-cv-00452-AMD-VMS Document 8 Filed 04/21/20 Page 1 of 4 PageID #: 22
                                                                                                             ACO

                                      U.S. District Court
                            Eastern District of New York (Brooklyn)
                     CIVIL DOCKET FOR CASE #: 1:20-cv-00452-AMD-VMS


Tenemaza v.Eagle Masonry Corp. et al                                Date Filed: 01/27/2020
Assigned to: Judge Ann M Donnelly                                   Jury Demand: Plaintiff
Referred to: Magistrate Judge Vera M. Scanlon                       Nature of Suit: 710 Labor: Fair Standards
Cause: 29:201 Denial of Overtime Compensation                       Jurisdiction: Federal Question
Plaintiff
Segundo Francisco Tenemaza                           represented by James Patrick Peter O'Donnell
Individually and on behalf of all others                            80-02 Kew Gardens Road
similarly situated                                                  Suite 601
                                                                    Kew Gardens, NY 11415
                                                                    718-263-9591
                                                                    Email: jamespodonnell86@gmail.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                     Roman M. Avshalumov
                                                                     Helen F. Dalton & Associates, P.C.
                                                                     80-02 Kew Gardens Road
                                                                     Suite 601
                                                                     Kew Gardens, NY 11415
                                                                     718-263-9591
                                                                     Fax: 718-263-9598
                                                                     Email: avshalumovr@yahoo.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Eagle Masonry Corp.

Defendant
Vito Gargano
as an individual


Date Filed         # Docket Text
01/27/2020         1 COMPLAINT against Eagle Masonry Corp., Vito Gargano Was the Disclosure Statement on
                     Civil Cover Sheet completed -No,, ﬁled by Segundo Francisco Tenemaza. (Attachments: # 1
                     Civil Cover Sheet, # 2 Proposed Summons) (Rodin, Deanna) (Entered: 01/29/2020)
01/27/2020            FILING FEE: $400, receipt number ANYEDC-12301339 (Rodin, Deanna) (Entered:
                      01/29/2020)
01/29/2020            Incorrect Document Entry Information. Defendants were added to the case incorrectly;
      Case 1:20-cv-00452-AMD-VMS Document 8 Filed 04/21/20 Page 2 of 4 PageID #: 23
                 docket entry 1 was deleted and re-entered against corrected defendants. Additionally,
                 documents for a different case were added by counsel; contacted counsel to retrieve the
                 correct documents and reﬁled. (Rodin, Deanna) (Entered: 01/29/2020)
01/29/2020     2 This attorney case opening ﬁling has been checked for quality control. See the attachment
                 for corrections that were made. Additionally, case is reassigned to Ofﬁce Code 1: Brooklyn
                 as per civil cover sheet Rule 50.1(d)(2). (Rodin, Deanna) (Entered: 01/29/2020)
01/29/2020        Case Assigned to Judge Ann M Donnelly and Magistrate Judge Vera M. Scanlon. Please
                  download and review the Individual Practices of the assigned Judges, located on our
                  website. Attorneys are responsible for providing courtesy copies to judges where their
                  Individual Practices require such. (Davis, Kimberly) (Entered: 01/29/2020)
01/29/2020     3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the
                 parties are notiﬁed that if all parties consent a United States magistrate judge of this court is
                 available to conduct all proceedings in this civil action including a (jury or nonjury) trial and
                 to order the entry of a ﬁnal judgment. Attached to the Notice is a blank copy of the consent
                 form that should be ﬁlled out, signed and ﬁled electronically only if all parties wish to
                 consent. The form may also be accessed at the following link:
                 http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold
                 your consent without adverse substantive consequences. Do NOT return or ﬁle the
                 consent unless all parties have signed the consent. (Davis, Kimberly) (Entered:
                 01/29/2020)
01/29/2020     4 Summons Issued as to Eagle Masonry Corp., Vito Gargano. (Davis, Kimberly) (Entered:
                 01/29/2020)
01/31/2020     5 NOTICE of Appearance by James Patrick Peter O'Donnell on behalf of Segundo Francisco
                 Tenemaza (aty to be noticed) (O'Donnell, James) (Entered: 01/31/2020)
02/20/2020     6 SUMMONS Returned Executed by Segundo Francisco Tenemaza. Vito Gargano served on
                 2/12/2020, answer due 3/4/2020. (Avshalumov, Roman) (Entered: 02/20/2020)
04/14/2020     7 SUMMONS Returned Executed by Segundo Francisco Tenemaza. Eagle Masonry Corp.
                 served on 3/16/2020, answer due 4/6/2020. (Avshalumov, Roman) (Entered: 04/14/2020)
04/15/2020        STATUS REPORT ORDER: Defendants have failed to timely answer or otherwise respond
                  to the Complaint. Defendants must answer by 5/15/2020. If Defendants fail to answer,
                  Plaintiff must request a Certiﬁcate of Default in accordance with FRCP 55 and Local Civil
                  Rule 55.1 by 6/15/2020. Plaintiff is to mail a copy of this Order and the full docket to
                  Defendants, and Plaintiff's counsel must ﬁle an afﬁdavit of service by 4/20/2020. Ordered by
                  Magistrate Judge Vera M. Scanlon on 4/15/2020. (Quinlan, Krista) (Entered: 04/15/2020)



                                         PACER Service Center
                                             Transaction Receipt
                                               04/21/2020 12:13:02
                        PACER
                                     romanavshalumov Client Code:
                        Login:
                                                      Search         1:20-cv-00452-AMD-
                        Description: Docket Report
                                                      Criteria:      VMS
                        Billable
                                     2                Cost:          0.20
                        Pages:
Case 1:20-cv-00452-AMD-VMS Document 8 Filed 04/21/20 Page 3 of 4 PageID #: 24




                                   Affirmation of Service


STATE OF NEW YORK :
                            ss.:
COUNTY OF QUEENS:

       ROMAN AVSHALUMOV, an attorney duly admitted to practice law in the District
Court for the Eastern District of New York affirms the truth of the following under penalty of
perjury: I am not a party to the action, am over the age of eighteen (18) years and reside in
Queens, New York. On April 21, 2020, I served the within:

                       Copy of April 15, 2020 Order and Full Docket

by depositing a true copy thereof in a post-paid wrapper, in an official depository under the
exclusive care and custody of the U.S. Postal Service within New York State, addressed to each
of the following persons at the last known address set forth after each name:


EAGLE MASONRY CORP.
1535 RICHMOND AVENUE
STATEN ISLAND, NEW YORK 10314

VITO GARGANO
1535 RICHMOND AVENUE
STATEN ISLAND, NEW YORK 10314

VITO GARGANO
160 COVINGTON CIRCLE 2
STATEN ISLAND, NEW YORK 10312



Dated: Kew Gardens, NY
       April 21, 2020



                                                  _/s/Roman Avshalumov_____________
                                                  ROMAN AVSHALUMOV, ESQ.
                                                  Helen F. Dalton & Associates, P.C.
                                                  Attorneys for Plaintiff
                                                  80-02 Kew Gardens Road, Suite 601
                                                  Kew Gardens, NY 11415
                                                  Tel: 718-263-9591
Case 1:20-cv-00452-AMD-VMS Document 8 Filed 04/21/20 Page 4 of 4 PageID #: 25
